Whitfield, J.
In an action begun by attachment there was constructive service by publication. Judgment by default for failure to appear was entered by the clerk on a rule day, and final judgment for the plaintiff was entered the same day by the clerk. .A writ of error was taken.
A final judgment cannot be entered by the clerk of the Circuit Court where the only service of notice of the suit is by publication. Busard v. Houston, 65 Fla. 479, 62 South. Rep. 483; Sec. 1426, Gen. Stats., 1906, Compiled Laws, 1914; Marshall v. Ravisies, 22 Fla. 583; Cornwell v. Williford, 73 Fla. 305, 73 South. Rep. 795.
The final judgment entered by the clerk was unauthorized and illegal.
Judgment reversed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.